Citation Nr: 1044271	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  05-08 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for scar, right back, 
status post lung surgery (back scar), to include as secondary to 
the service-connected aspergillosis.

2.  Entitlement to an increased rating in excess of 20 percent 
for the period prior to March 18, 2008 for bronchial asthma, 
chronic bronchitis (asthma condition).

3.  Entitlement to an increased rating in excess of 50 percent 
for the period from March 18, 2008 for bronchial asthma, chronic 
bronchitis (asthma condition).  

4.  Entitlement to a compensable rating for allergic rhinitis 
(claimed as allergies).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 
1977.  The Veteran has also claimed other periods of service in a 
reserve component.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the VA RO in 
Phoenix, Arizona.

In August 2006, the Veteran, accompanied by his representative, 
testified at a Travel Board hearing before the undersigned Acting 
Veterans Law Judge at the RO.  A transcript of the hearing is of 
record.

The issues were remanded in April 2007 for further development.

In a September 2009 rating decision, the RO recharacterized the 
Veteran's service-connected claim for aspergillosis and evaluated 
it together with bronchial asthma, chronic bronchitis assigning a 
50 percent rating, effective from March 18, 2008.  Therefore, the 
issue of service connection for aspergillosis is, in effect, 
granted in full.  Further, the RO did not assign the maximum 
disability rating possible, therefore the appeal for a higher 
evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 
(1993) (where a claimant has filed a notice of disagreement as to 
a RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  The 
issue has been phrased accordingly.

The issue of entitlement to service connection for scar, right 
back, status post-lung surgery is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The evidence does not show that the Veteran's chronic 
rhinitis has been manifested by greater than 50 percent 
obstruction of the nasal passage on both sides, complete 
obstruction of the nasal passage on one side, or polyps.

2.  An April 2003 final rating decision found that upon entrance 
into service the Veteran had bronchial asthma that was 10 percent 
disabling based on medical evidence that showed the Veteran was 
taking medication for his asthma, and that such pre-existing 
bronchial asthma was aggravated by service.  
3.  For the period prior to March 18, 2008, the medical evidence 
reflects the asthma condition required at least three courses of 
steroid treatment (i.e. Prednisone) per year.

4.  For the entire appeal period, there was no medical evidence 
of FEV-1 less than 40 percent of predicted, or FEV1/FVC less than 
40 percent, or more than one attack per week with episodes of 
respiratory failure, or daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for chronic 
rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 
4.2, 4.7, 4.97, Diagnostic Code 6522 (2010).

2.  Prior to March 18, 2008, the criteria for an evaluation of 
50 percent were met for bronchial asthma.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.22, 4.96, 4.97; 
Diagnostic Code 6602 (2010).

3.  For the entire appeal period, the criteria for an evaluation 
in excess of 50 percent have not been met for the bronchial 
asthma disability.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.22, 4.96, 4.97; Diagnostic Code 6602 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent 
implementing regulation, codified at 38 C.F.R. § 3.159, provides 
that VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to provide; 
and (3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement, requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 
(April 30, 2008).

The Veteran was provided notice of the VCAA in January 2004 prior 
to the initial adjudication of his claims in an April 2004 rating 
decision.  The Veteran received additional VCAA notice in April 
2007.  The VCAA letters indicated the types of evidence necessary 
to substantiate the claims, and the division of responsibility 
between the Veteran and VA for obtaining that evidence, including 
the information needed to obtain both his private and VA medical 
treatment records.  The Veteran received additional notice in 
March 2006 pertaining to the downstream disability rating and 
effective date elements of the claim, with subsequent 
adjudication of his claim in a September 2009 rating decision and 
a December 2009 Supplemental Statement of the Case.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the Veteran testified at a Board hearing that focused on 
the elements necessary to substantiate his claims and the 
Veteran, through his testimony and his representative's 
statements, demonstrated that he had actual knowledge of the 
elements necessary to substantiate the claim for benefits.  As 
such, the Board finds that, consistent with Bryant v. Shinseki, 
23 Vet. App. 488 (2010), the VLJ complied with the duties set 
forth in 38 C.F.R. 3.103(c)(2) (2010) and that the Board can 
adjudicate the claim based on the current record.  

The Veteran was afforded VA examinations in January 2004, 
February 2004, April 2008, and October 2009.  The medical 
evidence does not suggest, nor does the Veteran contend, that 
these examinations are inadequate for rating purposes.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been identified 
and obtained, to the extent possible.  The evidence of record 
includes VA examination reports, VA medical records, statements 
from VA physicians, and testimony and statements from the Veteran 
and his representative.  The Veteran has not indicated that he 
has any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any additional 
evidence that has a bearing on this case that has not been 
obtained.  The Veteran has been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 C.F.R. 
§ 3.103.

II.  Increased Rating in General

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  Separate 
diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.

The Court has held that "staged" ratings are appropriate for an 
increased rating claim where the factual findings show distinct 
time periods when the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as 
to which of two ratings apply, the higher rating will be assigned 
if the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

Further, the Board will examine the record to determine whether 
within the year prior to the receipt of the application for a 
higher rating, it was "factually ascertainable" that an 
increase in disability had occurred.  See 38 C.F.R. § 3.400(o) 
(2009).

III.  Allergic Rhinitis

A noncompensable evaluation is currently assigned to the 
Veteran's chronic rhinitis, under Diagnostic Code 6522.  

Under Diagnostic Code 6522, a 10 percent rating applies where the 
evidence demonstrates allergic or vasomotor rhinitis, without 
polyps, but with greater than 50 percent obstruction of the nasal 
passage on both sides or complete obstruction on one side.  A 
30 percent rating applies where the evidence demonstrates polyps.  
38 C.F.R. § 4.97, Diagnostic Code 6522.

A January 2003 VA examination reflects that the Veteran used 
nasal spray.  The Veteran reported he had chronic nasal drainage, 
primarily on the left side.  Upon physical examination, the 
Veteran had slight nasal mucosal edema.  There was no nasal 
obstruction or evidence of postnasal drainage.   The Veteran was 
diagnosed with chronic allergic rhinitis and sinusitis.

A February 2003 letter from a VA physician reflects that the 
Veteran suffered, in part, from allergic rhinitis.  He had a 
history of atopy and received immunotherapy.

A February 2004 VA examination noted a history of severe nasal 
congestion that required surgery.  He had very minimal nasal 
obstruction and allergic symptoms with Allegra.  There had been 
no significant crusting, bleeding, or recurring infection.  He 
breathed well nasally with no incapacitation.  Upon physical 
examination, there was mild nasal congestion with some 
obstruction.  There was no evidence of any polyps, infections, or 
other abnormalities intranasally.  He was diagnosed with allergic 
rhinitis that was fairly controlled with medication.

At his August 2006 Board hearing, the Veteran testified that he 
was taking Allegra for his sinuses and a nasal spray for 
congestion.  Id. at p. 6.  The Veteran also testified that he had 
his left sinus completely removed.

VA treatment records dated from March 2001 to September 2009 
reflect that the Veteran has received treatment for his allergic 
rhinitis.  

The Veteran was afforded another VA examination in October 2010.  
The Veteran complained of severe rhinorrhea (worse on the left 
side).  His medications consisted of prednisone, inhalers, 
theophylline, and Allegra.  Upon physical examination, the nasal 
airways were patent.  There was crusting and increased mucus in 
both nostrils.  No polyps were visible and no nasal airway 
obstruction was found.  The Veteran was diagnosed with status 
post ethmoidectomy for invasive fungal sinusitis; intermittent 
acute sinusitis; no evidence of nasal airway obstruction on 
either left or right side; and no evidence of nasal polyps 
obstructing the nasal airway on either the left or the right 
side.  The Veteran stated that while polypoid changes were 
present in the sinuses, the changes do not represent cause for 
airway obstruction.

The Board notes that where manifestations of a service-connected 
disability cannot be separated from the manifestations of a non-
service-connected disability, all manifestations must be 
attributed to the service-connected condition.  Mittleider v. 
West, 11 Vet. App. 181 (1998).  In this regard, the Board notes 
that the Veteran has been diagnosed with sinusitis.  In this 
case, reports of VA treatment, private treatment, and VA 
examinations, do not provide a clear differentiation as to the 
Veteran's rhinitis and sinusitis.  Therefore, all manifestations 
will be attributed to the service-connected allergic rhinitis.

After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against a 
compensable evaluation for allergic rhinitis.  The reasons 
follow.

There is no indication in the VA examination reports, or in any 
other medical evidence of record, that the Veteran has 
demonstrated greater than 50 percent obstruction of the nasal 
passage on both sides or complete obstruction on one side any 
point during the period of time on appeal, to include within one 
year prior to the filing of his increased rating claim.  Hart, 
supra.  As such, a higher rating is not warranted under 
Diagnostic Code 6522.

The Board has reviewed the remaining diagnostic codes relating to 
diseases of the nose and throat but finds Diagnostic Code 6522 is 
the most appropriate diagnostic code to apply in this case.  See 
38 C.F.R. § 4.97, Diagnostic Codes 6502-6524 (2009).

The Board, in its role as fact finder, finds the Veteran to be a 
very credible witness.  However, the medical evidence 
demonstrates that the Veteran's disability warrants a 
noncompensable rating.  As the preponderance of the evidence is 
against the claim for an increased rating, the "benefit-of- the-
doubt" rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 50 
(1990).

Since the record does not establish that the rating criteria are 
inadequate to rate the manifestations of the service-connected 
allergic rhinitis in this case, extraschedular consideration is 
not warranted.  The disability picture as demonstrated is 
addressed by the established rating standard.  The service-
connected allergic rhinitis disability picture in this regard is 
not shown to be unusual or exceptional.  Thun v. Peake, 22 Vet. 
App. 111, 115-16 (2008).

The Board also notes that neither the Veteran's contentions nor 
the medical evidence suggest a request for a total disability 
rating due to individual unemployability resulting from service-
connected disability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447, 
454 (2009) (when entitlement to TDIU is raised during the appeal 
of a rating for a disability, it is part of the claim for 
benefits for the underlying disability).  In fact, the Veteran is 
currently employed working with computers.  See VA treatment 
records dated in March 2007 and December 2008).

IV.  Bronchial Asthma

The evidence of record indicates that the Veteran's bronchial 
asthma pre-existed service and would have been rated as 
10 percent disabling upon induction.  See April 2003 final rating 
decision.  In cases involving aggravation by active service, the 
rating will reflect only the degree of disability over and above 
the degree existing at the time of entrance into the active 
service.  See 38 C.F.R. § 4. 22.  Thus, any disability rating for 
aggravation that the Veteran is granted will include a 
subtraction of 10 percent to account for his preexisting 
disability level, except that if the disability is total 
(100 percent).  38 C.F.R. § 4.22; Cotant v. Principi, 17 Vet. 
App. 116, 129 (2003).

The Veteran's bronchial asthma is currently rated under 
Diagnostic Code 6602 as 20 percent disabling for the period prior 
to March 18, 2008 and 50 percent disabling for the period from 
March 18, 2008.  The assigned ratings account for his 10 percent 
preexisting disability level.


Diagnostic Code 6602 provides that a 10 percent evaluation for 
FEV-1 of 71 to 80 percent predicted, or; FEV-1/FVC of 71 to 
80 percent, or; DLCO (SB) 66 to 80 percent predicted.  A 
30 percent evaluation will be assigned where there is an FEV-1 of 
56- to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, 
or; daily inhalational or bronchodilator therapy, or; 
inhalational anti-inflammatory medication.  A 60 percent rating 
requires FEV-1 of 40- to 55 percent predicted, or; FEV-1/FVC of 
40 to 55 percent, or; at least monthly visits to a physician for 
required care of exacerbation, or intermittent (at least three 
times per year) courses of systemic (oral or parenteral) 
corticosteroids.  For a rating of 100 percent: FEV-1 less than 
40 percent of predicted, or FEV1/FVC less than 40 percent, or 
more than one attack per week with episodes of respiratory 
failure, or daily use of systemic (oral or parenteral) 
corticosteroids or immuno-suppressive medications.  38 C.F.R. § 
4.97, Diagnostic Code 6602.

VA treatment records dated from March 2003 to January 2004 
reflect treatment for asthma.  A June 2003 VA treatment record 
reflects FEV 25-75%, 34 % 1.65; FEV1 2.98 62%; FVC 4.43 74%.

The Veteran underwent a VA examination in January 2004.  The 
Veteran told the VA examiner that he has suffered from asthma 
since childhood.  He had a partial lung resection on the right 
side about 10 years prior due to aspergillosis.  He reported a 
history of increased frequency of asthma exacerbations since his 
military service.  He has never required endotracheal intubation, 
mechanical ventilation, hospitalizations nor emergency room 
visits as a result of these exacerbations.  The Veteran reported 
daily symptoms of wheezing, as well as dyspnea on exertion during 
an exacerbation.  He takes medication for his asthma.  The 
Veteran was diagnosed with seasonal asthma with bouts of chronic 
bronchitis.  Pulmonary function studies showed FEV1/FVC at 
61 percent of predicted and the FEV1 at 63 percent.

A September 2004 written statement from his VA physician reflects 
that the Veteran was recently treated with allergy shots, Advair, 
Montelukast, and prn Albuterol.  He further stated that despite 
therapy multiple pulmonary function testing was consistent with 
moderate persistent asthma with his FEV1/FVC% consistently in the 
lower 60 percent of predicted range.  His last spirometry 
revealed a FVC of 4.76 and a FEV1 of 2.95 with a FEV1/FVC% of 62 
on December 12. 2004.  He used Albuterol rescue inhaler for daily 
symptoms with an exacerbation of asthma that required Prednisone 
multiple times a year.

VA a treatment records from January 2004 to March 2006 reflect 
treatment for asthma with Albuterol rescue inhaler for daily 
symptoms with an exacerbation of asthma that required Prednisone 
multiple times a year.  A January 2005 VA treatment record noted 
increased difficulty in breathing.  The increase in asthma 
exacerbation was suspected to be due to reflux.  In a September 
2005 written statement from his VA physician reflects, in part, 
that the Veteran has severe persistent asthma.  In May 2005, the 
FVC was 4.20; 71 percent and FEV1 was 58 percent, 2.76.

In August 2006, the Veteran testified that had two inhalers and 
was prescribed Singular and Allegra for his asthma.  He stated 
that he has to seek treatment about every six months.  He also 
testified that he has also had to visit the emergency room when 
his condition was severe.  See hearing transcript pp. 4-5.

VA treatment records from December 2006 to August 2009 reflect 
treatment for asthma with Albuterol rescue inhaler for daily 
symptoms with an exacerbation of asthma that required Prednisone 
multiple times a year.  A March 2007 VA treatment reflects 
complaints of shortness of breath and cough.  He was diagnosed 
with symptoms compatible with asthma and a history compatible 
with bronchopulmonary aspergillosis.  The VA physician suspected 
that his PFTS were more suggestive of his chronic obstructive 
pulmonary disease (COPD) than asthma.  But, that it was "quite 
possible that he has developed some fixed obstruction secondary 
to the chronic inflammation with his asthma."  In December 2006, 
a cat scan of the lungs showed, in part, post inflammatory 
scarring from previous granulomatous infection.   A February 2009 
VA treatment record noted an increase in wheezing and breathing.  
The Veteran was given a steroid burst and his medication was 
changed.  The Veteran had a bronchoscopy in March 2009.  An 
August 2009 VA treatment record noted that the Veteran was having 
trouble with asthma or COPD.  His FVC was 3.89; FEV1 2.37 (was 
FVC 3.68; FEV1 2.58 last visit).

The aforementioned medical evidence indicates that the Veteran 
was diagnosed with service-connected asthma, as well as his 
nonservice-connected COPD.  However, it appears from the record 
that the diagnosis of COPD was not confirmed.  Neither of the 
examiners clearly distinguished the symptoms attributable to the 
service-connected asthma from those attributable to nonservice-
connected COPD.  In fact, a VA physician suspected that his PFTS 
were more suggestive of COPD than asthma.  But, that it was 
"quite possible that he has developed some fixed obstruction 
secondary to the chronic inflammation with his asthma."  See 
March 2007 VA treatment record).  Under these circumstances, the 
reasonable doubt doctrine mandates that all signs and symptoms be 
attributed to the Veteran's service-connected condition.  
Mittleider v. West, supra. 

Upon review of all the evidence of record and in light of the 
above rating criteria, the Board concludes that the evidence 
supports a schedular evaluation of 60 percent for bronchial 
asthma for the entire appeal period.  The medical evidence of 
record reveals intermittent (at least three times per year) 
courses of systemic (oral or parenteral) corticosteroids (i.e., 
Prednisone).  However, after adjusting downward to account for 
the preexistence of bronchial asthma which was 10 percent 
disabling, the Board finds that the Veteran's bronchial asthma 
does not exceed the levels contemplated for a 50 percent rating 
for the entire appeal period.

A higher rating is not warranted as there is no demonstration of 
any FEV-1 value that is less than 40 percent predicted.  Nor has 
there been any demonstration of a FEV1/FVC value of less than 
40 percent, or more than one attack per week with episodes of 
respiratory failure, or daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.  Although the Veteran is using Mometaasone furate 
oral inhaler daily, it does not appear to be a high dose.  
Therefore, a preponderance of the evidence is against the claim 
for a disability evaluation in excess of 50 percent for the 
entire appeal period.  38 C.F.R. § 4.97, Diagnostic Code 6602.

Since the record does not establish that the rating criteria are 
inadequate to rate the manifestations of the service-connected 
asthma in this case, extraschedular consideration is not 
warranted.  The disability picture as demonstrated is addressed 
by the established rating standard.  The service-connected asthma 
disability picture in this regard is not shown to be unusual or 
exceptional.  Thun v. Peake, supra.

The Board also notes that neither the Veteran's contentions nor 
the medical evidence suggest a request for a total disability 
rating due to individual unemployability resulting from service-
connected disability (TDIU).  Rice v. Shinseki, supra.  As noted 
earlier, the Veteran is currently employed working with 
computers.  See VA treatment records dated in March 2007 and 
December 2008).


ORDER

A compensable rating for allergic rhinitis (claimed as allergies) 
is denied.

An increased rating of 50 percent for the period prior to March 
18, 2008 is granted, subject to the law and regulations governing 
the payment of monetary benefits.

An increased rating in excess of 50 percent for the entire appeal 
period is denied.


REMAND

The Veteran asserts that is right back scar is secondary to the 
service-connected aspergillosis.  See April 2004 rating decision; 
August 2006 Board hearing p. 7.

Following the Board's April 2007 remand, the Veteran was afforded 
a VA examination in April 2008.  The April 2008 examination 
report, however, does not contain an assessment from the VA 
examiner regarding onset and/or etiology of the Veteran's right 
back scar.  

"A remand by . . . the Board confers on the Veteran or other 
claimant, as a matter of law, the right to compliance with the 
remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Because VA failed to assure compliance with the Board's 
April 2007 remand instructions, and because to date a VA examiner 
has not provided a satisfactory opinion regarding whether the 
Veteran's right back scar is related to service, to include the 
service-connected aspergillosis, the claim must again be remanded 
for an additional opinion.  Id.; see also Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).  (Once VA undertakes the effort to 
provide an examination when developing a service- connection 
claim, even if not statutorily obligated to do so, it must 
provide an adequate one or, at a minimum, notify the claimant why 
one will not or cannot be provided).  As such, the Board has no 
discretion and must again remand this claim.


Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all outstanding 
records of evaluation and/or treatment of 
the Veteran by VA and/or any other 
pertinent medical facility.  All records 
and/or responses received should be 
associated with the claims folder.  If any 
records sought are not obtained, notify the 
Veteran and his representative of the 
records that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.  

2.  The RO should arrange for the Veteran's 
claims folder to be reviewed by the 
examiner who prepared the April 2008 VA 
examination report (or a suitable 
substitute if that examiner is 
unavailable), for the purpose of preparing 
an addendum ascertaining the etiology of 
his right back scar.  (If, and only if, 
that VA physician deems it necessary, 
should the Veteran be afforded another VA 
examination).  The claims file must be made 
available to and be reviewed by the 
examiner and the examination report should 
note that the claims file was reviewed.  
The examiner should provide the rationale 
for the opinions provided.  The examiner 
should specifically opine as to the 
following:  

a.  Is it as likely as not (50 percent 
probability or greater) that the 
Veteran's right back scar is a result 
of active service, or is otherwise 
related to the Veteran's active 
service?  

b.  Is it as likely as not (50 percent 
probability or greater) that the right 
back scar is proximately due to his 
service-connected aspergillosis?  In 
this regard, the examiner should 
consider the Veteran's statements.  
See Dalton v. Nicholson, 21 Vet. 
App. 23 (holding that an examination 
was inadequate where the examiner did 
not comment on the Veteran's report of 
in-service injury but relied on the 
service treatment records to provide a 
negative opinion).

3.  Then, readjudicate the claim.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, he and his 
representative should be furnished with an 
SSOC, and should be afforded an appropriate 
period of time within which to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


